Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 7/10/2020. 
Claims 1, 3, 5-12, 14, 15, 17 and 19-20 are allowed.
	
Allowable Subject Matter
Claims 1, 3, 5-12, 14, 15, 17 and 19-20 are allowed. 
Claims 2, 4, 13, 16 and 18 are cancelled. 
 
		Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021, 6/20/2021 and 6/23/2022. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Attorney Brendan Mee on 8/17/2022. 

AMENDMENTS TO THE CLAIMS
The listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims:


1. (Currently Amended) A  method for consistently anonymizing a source video comprising:
using an identity-preserving encoder, trained with a decoder to preserve identity information unique to an individual in an encoded space, encoding one or more source images in a source video of a person with a source identity to generate identity-preserving encoded data representing the source identity information in the encoded space; 
using a de-identification engine, generating de-identifying encoded data representing information for a target identity different than the source identity in the encoded space,
wherein the de-identification engine includes a de-identification encoder that is trained to preserve non-identity information not unique to an individual, but is not trained to, or is trained not to, preserve the identity information unique to an individual,
wherein the de-identification encoder is a neural network trained to optimize weights of the neural network as: 
                
                    
                        
                            w
                            '
                            =
                            a
                            r
                            g
                            m
                            i
                            n
                        
                        
                            w
                        
                    
                     
                    
                        
                            ∑
                            
                                x
                            
                        
                        
                            d
                            (
                            A
                            (
                            D
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            w
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                    )
                                
                            
                            -
                            A
                            
                                
                                    x
                                
                            
                            )
                        
                    
                
            
where x is an input image,                         
                            
                                
                                    E
                                
                                
                                    w
                                
                            
                        
                     is an encoder with a set of candidate weights w, A is a non-identifying attribute function, and d is a difference function;
generating a transformation based on a difference between the identity-preserving encoded data and the de-identifying encoded data, the difference representing the removal of the source identity information and the addition of the target identity information; 
swapping the identity from the source to the target in the encoded space by applying the same transformation to the identity-preserving encoded data for a plurality of source images causing the removal of the source identity information and the addition of the same target identity information for all of the plurality of source images; and
decoding the swapped identity encoded data to generate a plurality of output images representing the non-identity information from the plurality of source images and the same target identity, but not the source identity, information, for all the plurality of output images in an output video. 

2. (Canceled) 

3. (Currently Amended) The method of Claim 1 comprising training the de-identification encoder with the decoder by a s in a sufficient loss of identifying information.

4. (Canceled) 

5. (Currently Amended) The method of Claim 1 comprising using the de-identification engine to search a database of pre-computed anonymous target images for a target image of an anonymous person with an anonymous identity that is different than, but that, based on smallest difference algorithm or a machine learning to match identities,  most closely matches the source identity, and encode the target image with an identity-preserving encoder to generate the de-identifying encoded data. 

6. (Original) The method of Claim 5, wherein when geometry of identifying information in the target image and source image substantially match, comprising using the identity-preserving encoded data for a single source image and the de-identifying encoded data for a single target image in the difference.

7. (Original) The method of Claim 5, wherein when geometry of identifying information in the target image and source images do not match, comprising warping the target image or the source image to have the same or approximately similar geometry as each other. 

8. (Original) The method of Claim 5, wherein when geometry of identifying information in the target image and source images do not match, comprising averaging the identity-preserving encoded data for multiple source images and averaging the de-identifying encoded data for multiple target images in the difference. 

9. (Original) The method of Claim 8 comprising generating the averaged de-identifying encoded data by initially decoding the averaged identity-preserving encoded data and re-encoding the decoded data with the de-identification encoder.

10. (Currently Amended) The method of Claim 1 comprising: 
encoding, using the identity-preserving encoder, multiple source images of the source video and averaging the encoded representation of the multiple source frames to generate the identity-preserving encoded data; and
using the de-identification engine to obtain or search a database of pre-computed anonymous target images for a target video of an anonymous person with an anonymous identity that is different than, but that, based on smallest difference algorithm or a machine learning to match identities,  most closely matches the source identity, encode multiple target images of the target video with an encoder and average the encoded representation of the multiple target frames to generate the de-identifying encoded data.


11. (Original) The method of Claim 1 comprising training the de-identification engine to perturb identity information unique to an individual in the encoded space.  

12. (Currently Amended) A  method for consistently anonymizing a source video comprising:
using an identity-preserving encoder, trained with a decoder to preserve identity information unique to an individual in an encoded space, encoding one or more source images in a source video of a person with a source identity to generate identity-preserving encoded data representing the source identity information in the encoded space; 
using a de-identification engine, generating de-identifying encoded data representing information for a target identity different than the source identity in the encoded space,
wherein the de-identification engine includes a de-identification encoder that is trained to preserve non-identity information not unique to an individual, but is not trained to, or is trained not to, preserve the identity information unique to an individual,
wherein the identity-preserving encoder is a neural network trained to optimize weights of the neural network as: 
                
                    
                        
                            w
                        
                        
                            '
                        
                    
                    =
                    
                        
                            a
                            r
                            g
                            m
                            i
                            n
                        
                        
                            w
                        
                    
                     
                    
                        
                            ∑
                            
                                x
                            
                        
                        
                            d
                            (
                            D
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            w
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                            
                            -
                            x
                            )
                        
                    
                
            
where x is an input image,                         
                            
                                
                                    E
                                
                                
                                    w
                                
                            
                        
                     is an encoder with a set of candidate weights w, and d is a difference function.

13. (Canceled) 

14. (Original) The method of Claim 1 comprising iteratively repeating swapping the identity from a first target to a second target in the encoded space by applying a new difference for each identity swap to cause the removal of the first target identity information and the addition of the second target identity information for all of the plurality of source images.

15. (Currently Amended) A  system for consistently anonymizing a source video, comprising:
one or more memories to store a source video comprising a plurality of source images of a person with a source identity; and
one or more processors configured to:
execute an identity-preserving encoder and decoder trained to preserve identity information unique to an individual in an encoded space, the identity-preserving encoder executed to encode one or more of the source images in the source video of the person with a source identity to generate identity-preserving encoded data representing the source identity information in the encoded space, 
wherein the de-identification engine includes a de-identification encoder that is trained to preserve non-identity information not unique to an individual, but is not trained to, or is trained not to, preserve the identity information unique to an individual,
wherein the de-identification encoder is a neural network trained to optimize weights of the neural network as: 
                
                    
                        
                            w
                            '
                            =
                            a
                            r
                            g
                            m
                            i
                            n
                        
                        
                            w
                        
                    
                     
                    
                        
                            ∑
                            
                                x
                            
                        
                        
                            d
                            (
                            A
                            (
                            D
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            w
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                    )
                                
                            
                            -
                            A
                            
                                
                                    x
                                
                            
                            )
                        
                    
                
            
where x is an input image,                         
                            
                                
                                    E
                                
                                
                                    w
                                
                            
                        
                     is an encoder with a set of candidate weights w, A is a non-identifying attribute function, and d is a difference function,
execute a de-identification engine to generate de-identifying encoded data representing information for a target identity different than the source identity in the encoded space,
compute a transformation based on a difference between the identity-preserving encoded data and the de-identifying encoded data, the difference representing the removal of the source identity information and the addition of the target identity information, 
swap the identity from the source to the target in the encoded space by applying the same transformation to the identity-preserving encoded data for a plurality of source images causing the removal of the source identity information and the addition of the same target identity information for all of the plurality of source images, and
execute the decoder to decode the swapped identity encoded data to generate a plurality of output images representing the non-identity information from the plurality of source images and the same target identity, but not the source identity, information, for all the plurality of output images in an output video. 

16. (Canceled)

17. (Currently Amended) The system of Claim 15, wherein the de-identification encoder is trained with the decoder by a s in a sufficient loss of identifying information.

18. (Canceled)

19. (Currently Amended) The system of Claim 15, wherein the de-identification engine is executed to search a database of pre-computed anonymous target images for a target image of an anonymous person with an anonymous identity that is different than, but that, based on smallest difference algorithm or a machine learning to match identities, most closely matches the source identity, and encode the target image with an identity-preserving encoder to generate the de-identifying encoded data. 


20. (Currently Amended) The system of Claim 15, wherein the one or more processors are configured to: 
		execute the identity-preserving encoder to encode multiple source images of the source video and average the encoded representation of the multiple source frames to generate the identity-preserving encoded data, and
            execute the de-identification engine to obtain or search a database of pre-computed anonymous target images for a target video of an anonymous person with an anonymous identity that is different than, but that, based on smallest difference algorithm or a machine learning to match identities, most closely matches the source identity, encode multiple target images of the target video with an encoder and average the encoded representation of the multiple target frames to generate the de-identifying encoded data.

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsang et al US Patent 9,798,290  
Sampson et al US Patent 10,478,127 
Petriv et al US Patent 11,074,733
Soryal et al US Patent 11,178,123 
Hannuksela et al US Patent 11,228,767 
Guajardo et al US Publication 2022/0067149 
Soryal et al US Publication 2021/0099433 
Habibian et al US Publication 2020/0304802 
           		
REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 8/17/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent amended claims 1, 12 and 15 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – where in wherein the de-identification engine includes a de-identification encoder that is trained to preserve non-identity information not unique to an individual, but is not trained to, or is trained not to, preserve the identity information unique to an individual,
wherein the de-identification encoder is a neural network trained to optimize weights of the neural network as: 
                
                    
                        
                            w
                            '
                            =
                            a
                            r
                            g
                            m
                            i
                            n
                        
                        
                            w
                        
                    
                     
                    
                        
                            ∑
                            
                                x
                            
                        
                        
                            d
                            (
                            A
                            (
                            D
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            w
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                    )
                                
                            
                            -
                            A
                            
                                
                                    x
                                
                            
                            )
                        
                    
                
            
where x is an input image,                         
                            
                                
                                    E
                                
                                
                                    w
                                
                            
                        
                     is an encoder with a set of candidate weights w, A is a non-identifying attribute function, and d is a difference function;
 along with steps such as described in amended independent claim(s) 8/17/2022.

Claims ‘ .. using an identity-preserving encoder, trained with a decoder to preserve identity information unique to an individual in an encoded space, encoding one or more source images in a source video of a person with a source identity to generate identity-preserving encoded data representing the source identity information in the encoded space; 
using a de-identification engine, generating de-identifying encoded data representing information for a target identity different than the source identity in the encoded space,
wherein the de-identification engine includes a de-identification encoder that is trained to preserve non-identity information not unique to an individual, but is not trained to, or is trained not to, preserve the identity information unique to an individual,
wherein the de-identification encoder is a neural network trained to optimize weights of the neural network as: 
                
                    
                        
                            w
                            '
                            =
                            a
                            r
                            g
                            m
                            i
                            n
                        
                        
                            w
                        
                    
                     
                    
                        
                            ∑
                            
                                x
                            
                        
                        
                            d
                            (
                            A
                            (
                            D
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            w
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                    )
                                
                            
                            -
                            A
                            
                                
                                    x
                                
                            
                            )
                        
                    
                
            
where x is an input image,                         
                            
                                
                                    E
                                
                                
                                    w
                                
                            
                        
                     is an encoder with a set of candidate weights w, A is a non-identifying attribute function, and d is a difference function;
generating a transformation based on a difference between the identity-preserving encoded data and the de-identifying encoded data, the difference representing the removal of the source identity information and the addition of the target identity information; 
swapping the identity from the source to the target in the encoded space by applying the same transformation to the identity-preserving encoded data for a plurality of source images causing the removal of the source identity information and the addition of the same target identity information for all of the plurality of source images; and
decoding the swapped identity encoded data to generate a plurality of output images representing the non-identity information from the plurality of source images and the same target identity, but not the source identity, information, for all the plurality of output images in an output video’ with additional detailed steps in claim(s) as described in independent claim(s) on 8/17/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRAL S LAKHIA/Examiner, Art Unit 2431